



Exhibit 10.3




















GANNETT CO., INC.

2020 OMNIBUS INCENTIVE COMPENSATION PLAN






Adopted as of February 26, 2020


 
 




11



--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
Section 1 PURPOSE OF PLAN; DEFINITIONS
1

1.1
Purpose    1

1.2
Definitions    1

Section 2 ADMINISTRATION
4

2.1
Administration    4

2.2
Duties and Powers of Committee    4

2.3
Majority Rule    4

2.4
Delegation of Authority    5

2.5
Compensation; Professional Assistance; Good Faith Actions    5

Section 3 STOCK SUBJECT TO PLAN
5

3.1
Number of and Source of Shares    5

3.2
Unrealized Awards    5

3.3
Adjustment of Awards    6

Section 4 ELIGIBILITY
6

Section 5 AWARDS
6

5.1
Stock Options    6

5.2
Stock Appreciation Rights    7



1



--------------------------------------------------------------------------------





5.3
Restricted Stock    7

5.4
Performance Awards    8

5.5
Other Awards    8

Section 6 AWARD AGREEMENTS
8

6.1
Terms of Award Agreements    8

Section 7 AMENDMENT AND TERMINATION
9

Section 8 UNFUNDED STATUS OF PLAN
10

Section 9 GENERAL PROVISIONS
10

9.1
Securities Laws Compliance    10

9.2
Certificate Legends    10

9.3
Transfer Restrictions    10

9.4
Company Actions; No Right to Employment    10

9.5
Section 409A of the Code    11

9.6
Payment of Taxes    11

9.7
Governing Law    11

Section 10 EFFECTIVE DATE OF PLAN
11

Section 11 TERM OF PLAN
11





2



--------------------------------------------------------------------------------






GANNETT CO., INC.

2020 OMNIBUS INCENTIVE COMPENSATION PLAN


1111
1

--------------------------------------------------------------------------------






Section 1

PURPOSE OF PLAN; DEFINITIONS

1.1    Purpose. This Plan is an amendment and restatement of the New Media
Investment Group Inc. Nonqualified Stock Option and Incentive Award Plan,
originally adopted February 3, 2014 (the "Prior Plan"). The purpose of the Plan
is (a) to reinforce the long-term commitment to the Company's success of those
Non-Officer Directors, officers, directors, employees, advisors, service
providers, consultants and other personnel who are or will be responsible for
such success; to facilitate the ownership of the Company's stock by such
individuals, thereby reinforcing the identity of their interests with those of
the Company's stockholders; (b) to assist the Company in attracting and
retaining individuals with experience and ability; and (c) to benefit the
Company's stockholders by encouraging high levels of performance by individuals
whose performance is a key element in achieving the Company's continued success.
For the avoidance of doubt, any Awards granted pursuant to the Prior Plan,
including any "Manager Awards" and any “Tandem Awards” (as defined in the Prior
Plan), shall continue to be subject to all of the terms and conditions of the
Prior Plan as in effect immediately prior to the Effective Date.

1.2    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
(a)    "Award" or "Awards" means an award described in Section 5
hereof.
(b)    "Award Agreement" means an agreement described in Section 6 hereof
entered into between the Company and a Participant, setting forth the terms,
conditions and any limitations applicable to the Award granted to the
Participant.
(c)    "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
(d)    "Board" means the Board of Directors of the Company.
(e)    "Change in Control" of the Company shall be deemed to have occurred if an
event set forth in any one of the following paragraphs (i)-(iii) shall have
occurred unless prior to the occurrence of such event, the Board determines that
such event shall not constitute a Change in Control:
(i)    any Person is or becomes a Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the then outstanding securities of the Company,
excluding (A) any Person who becomes such a Beneficial Owner in connection with
a transaction described in clause (x) of paragraph (ii) below, and (B) any
Person who becomes such a Beneficial Owner through the issuance of such
securities with respect to purchases made directly from the Company; or


2211
2

--------------------------------------------------------------------------------





(ii)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (x) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) fifty
percent (50%) or more of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (y) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing thirty percent (30%) or more of the combined voting
power of the then outstanding securities of the Company; or
(iii)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the assets of the
Company.
For each Award that constitutes deferred compensation under Section 409A of the
Code, to the extent required to avoid additional tax or other penalty, a Change
in Control shall be deemed to have occurred under the Plan with respect to such
Award only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code.
(f)    "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto.
(g)    "Commission" means Securities and Exchange Commission.
(h)    "Committee" means any committee the Board may appoint to administer the
Plan. To the extent necessary and desirable, the Committee shall be composed
entirely of individuals who meet the qualifications referred to in Rule 16b-3
under the Exchange Act. If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Board specified in the Plan shall
be exercised by the Committee.
(i)    "Company" means Gannett Co., Inc., a Delaware corporation.
(j)    "Disability" means, with respect to any Participant, that such
Participant (i) as determined by the Participant's employer or service recipient
(such determination to be approved by the Committee) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering such Participant.


3311
3

--------------------------------------------------------------------------------





(k)    "Effective Date" means the date provided pursuant to Section 10.
(l)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(m)    "Fair Market Value" means, as of any given date, (i) the closing price of
a share of the Company's Stock on the principal exchange on which shares of the
Company's Stock are then trading, if any, on the trading day previous to such
date, or, if stock was not traded on the trading day previous to such date, then
on the next preceding trading day during which a sale occurred; or (ii) if such
Stock is not traded on an exchange but is quoted on NASDAQ or a successor
quotation system, (x) the last sales price (if the Stock is then listed as a
National Market Issue under the NASDAQ National Market System) or (y) the mean
between the closing representative bid and asked prices (in all other cases) for
the Stock on the trading day previous to such date as reported by NASDAQ or such
successor quotation system; or (iii) if such Stock is not publicly traded on an
exchange and not quoted on NASDAQ or a successor quotation system, the mean
between the closing bid and asked prices for the Stock, on the day previous to
such date, as determined in good faith by the Committee; or (iv) if the Stock is
not publicly traded, the fair market value established by the Committee using
any reasonable method and acting in good faith.
(n)    "Non-Officer Director" means a director of the Company who is not an
officer or employee of the Company.
(o)    "Participant" means any Person selected by the Committee, pursuant to the
Committee's authority in Section 2 below, to receive Awards, including but not
limited to (i) any Non-Officer Director and (ii) any director, officer or
employee of the Company, any parent, affiliate or subsidiary of the Company and
(iii) any consultant, service provider or advisor to the Company, any parent,
affiliate or subsidiary of the Company.
(p)    "Person" shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof.
(q)    "Plan" means this Gannett Co., Inc. 2020 Omnibus Incentive Compensation
Plan.
(r)    "Restricted Stock" means Stock as described in Section 5.3 hereof.
(s)    "Securities Act" shall have the meaning set forth in Section 9.1.
(t)    "Stock" means the common stock, par value $0.01 per share, of the
Company.
(u)    "Stock Appreciation Right" shall have the meaning set forth in Section
5.2 hereof.
(v)    "Stock Option" means any option to purchase shares of Stock granted
pursuant to the Plan. The Stock Options granted hereunder are not intended to
qualify as "incentive stock options" within the meaning of Section 422 of the
Code.


4411
4

--------------------------------------------------------------------------------






Section 2    

ADMINISTRATION

2.1    Administration. The Plan shall be administered in accordance with the
requirements of Rule 16b-3 under the Exchange Act ("Rule 16b-3"), by the Board
or, at the Board's sole discretion, by the Committee, which shall be appointed
by the Board, and which shall serve at the pleasure of the Board. The Plan is
intended to be exempt from, or to comply with, and shall be administered in a
manner that is intended to be exempt from, or comply with, Section 409A of the
Code and shall be construed and interpreted in accordance with such intent, to
the extent subject thereto. To the extent that an Award and/or issuance and/or
payment of an Award is subject to Section 409A of the Code, it shall be awarded
and/or issued or paid in a manner that will comply with Section 409A of the
Code, including any applicable regulations or guidance issued by the Secretary
of the United States Treasury Department and the Internal Revenue Service with
respect thereto.

2.2    Duties and Powers of Committee. The Committee shall have the power and
authority to grant Awards to Participants pursuant to the terms of the Plan,
and, in its discretion, to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall from time to time deem
advisable; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan. All decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all Persons.
In particular, the Committee shall have the authority to determine, in a manner
consistent with the terms of the Plan:
(a)    in addition to the Non-Officer Directors, those Participants who shall
receive Awards under the Plan;
(b)    subject to Section 3, the number of shares of Stock to be covered by each
Stock Option granted hereunder;
(c)    the terms and conditions of any Award granted hereunder, including,
subject to the requirements of Section 409A, the waiver or modification of any
such terms or conditions, consistent with the provisions of the Plan (including,
but not limited to, Section 7 of the Plan); and
(d)    the terms and conditions which shall govern all the Award Agreements,
including the waiver or modification of any such terms or conditions.

2.3    Majority Rule. The Committee shall act by a majority of its members in
attendance at a meeting at which a quorum is present or by a memorandum or other
written instrument signed by all members of the Committee.


5511
5

--------------------------------------------------------------------------------






2.4    Delegation of Authority. To the extent permitted by applicable law, the
Committee or the Board may from time to time delegate to one or more Persons the
authority to take administrative actions pursuant to this Section 2. Any
delegation hereunder shall be subject to the restrictions and limitations that
the Committee specifies at the time of such delegation, and the Committee may at
any time rescind the authority so delegated or appoint a new delegatee.

2.5    Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee may receive such compensation for their services as members as may be
determined by the Board. All expenses and liabilities that members of the
Committee or Board may incur in connection with the administration of this Plan
shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
Persons. The Committee, the Board, the Company and any officers and directors of
the Company shall be entitled to rely upon the advice, opinions or valuations of
any such Persons. All actions taken and all interpretations and determinations
made by the Committee or Board in good faith shall be final and binding upon all
Participants, the Company and all other interested Persons. No member of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Plan or any Award, and
all members of the Committee and Board shall be fully protected and indemnified
to the fullest extent permitted by law, by the Company, in respect of any such
action, determination or interpretation.

Section 3    

STOCK SUBJECT TO PLAN

3.1    Number of and Source of Shares. The maximum number of shares of Stock
reserved and available for issuance under the Plan shall be 15,000,000, as
increased during the term of the Plan on the first day of each fiscal year
beginning in and after calendar year 2021 by a number of shares of Stock equal
to 10% of the number of shares of Stock newly issued by the Company during the
immediately preceding fiscal year (and, in the case of fiscal year 2020, after
the Effective Date). The Stock which may be issued pursuant to an Award under
the Plan may be treasury Stock, authorized but unissued Stock, or Stock
acquired, subsequently or in anticipation of the transaction, in the open market
to satisfy the requirements of the Plan. Awards may consist of any combination
of such Stock, or, at the election of the Company, cash.

3.2    Unrealized Awards. If any shares of Stock subject to an Award are
forfeited, cancelled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of shares to the Participant, the
shares of Stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for grants under the Plan. The Company reserves the right to cancel
any Stock Option which has a per-share exercise price that is equal to or
greater than the Fair Market Value of an underlying share of Stock as of the
date of such cancellation, and any shares of Stock which were subject to such
cancelled Stock Option shall again be available for the issuance of Stock
Options, including issuance to the Person that held the cancelled Stock Option,
irrespective of whether such issuance would be deemed a repricing of such Stock
Option.


6611
6

--------------------------------------------------------------------------------






3.3    Adjustment of Awards. Upon the occurrence of any event which affects the
shares of Stock in such a way that an adjustment of outstanding Awards is
appropriate in order to prevent the dilution or enlargement of rights under the
Awards (including, without limitation, any extraordinary dividend or other
distribution (whether in cash or in kind), recapitalization, stock split,
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or share exchange, or other similar corporate transaction or event),
the Committee shall make appropriate equitable adjustments, which may include,
without limitation, adjustments to any or all of the number and kind of shares
of Stock (or other securities) which may thereafter be issued in connection with
such outstanding Awards and adjustments to any exercise price specified in the
outstanding Awards and shall also make appropriate equitable adjustments to the
number and kind of shares of Stock (or other securities) authorized by or to be
granted under the Plan. Such other substitutions or adjustments shall be made
respecting Awards hereunder as may be determined by the Committee, in its sole
discretion. In connection with any event described in this paragraph, the
Committee may provide, in its discretion, for the cancellation of any
outstanding Award and payment in cash or other property in exchange therefor,
equal to the difference, if any, between the fair market value of the Stock or
other property subject to the Award, and the exercise price, if any.

Section 4    

ELIGIBILITY
Each Participant shall be eligible to receive Awards under the Plan. Additional
Participants under the Plan may be selected from time to time by the Committee,
in its sole discretion, and the Committee shall determine, in its sole
discretion, the number of shares covered by each Award.

Section 5    

AWARDS
Awards may include, but are not limited to, those described in this Section 5.
The Committee may grant Awards singly, in tandem or in combination with other
Awards, as the Committee may in its sole discretion determine.

5.1    Stock Options. A Stock Option is a right to purchase a specified number
of shares of Stock, at a specified price during such specified time as the
Committee shall determine.
(a)    A Stock Option may be exercised, in whole or in part, by giving written
notice of exercise to the Company, specifying the number of shares of Stock to
be purchased.
(b)    The exercise price of the Stock Option may be paid in cash or its
equivalent, as determined by the Committee. As determined by the Committee, in
its sole discretion, payment in whole or in part may also be made (i) by means
of any cashless exercise procedure approved by the Committee (including the
withholding of Stock otherwise issuable on


7711
7

--------------------------------------------------------------------------------





exercise), or (ii) in the form of unrestricted Stock already owned by the
Participant which has a Fair Market Value on the date of surrender equal to the
aggregate option price of the Stock as to which such Stock Option shall be
exercised. No fractional shares of Stock will be issued or accepted.

5.2    Stock Appreciation Rights. A Stock Appreciation Right is a right to
receive, upon surrender of the right, an amount payable in cash and/or shares of
Stock under such terms and conditions as the Committee shall determine.
(a)    A Stock Appreciation Right may be granted in tandem with part or all of
(or in addition to, or completely independent of) a Stock Option or any other
Award under this Plan. A Stock Appreciation Right issued in tandem with a Stock
Option may be granted at the time of grant of the related Stock Option or at any
time thereafter during the term of the Stock Option.
(b)    The amount payable in cash and/or shares of Stock with respect to each
right shall be equal in value to a percentage (including up to 100%) of the
amount by which the Fair Market Value per share of Stock on the exercise date
exceeds the Fair Market Value per share of Stock on the date of grant of the
Stock Appreciation Right. The applicable percentage shall be established by the
Committee. The Award Agreement may state whether the amount payable is to be
paid wholly in cash, wholly in shares of Stock, or in any combination of the
foregoing; if the Award Agreement does not so state the manner of payment, the
Committee shall determine such manner of payment at the time of payment. The
amount payable in shares of Stock, if any, is determined with reference to the
Fair Market Value per share of Stock on the date of exercise.
(c)    Stock Appreciation Rights issued in tandem with Stock Options shall be
exercisable only to the extent that the Stock Options to which they relate are
exercisable. Upon exercise of the tandem Stock Appreciation Right, and to the
extent of such exercise, the Participant's underlying Stock Option shall
automatically terminate. Similarly, upon the exercise of the tandem Stock
Option, and to the extent of such exercise, the Participant's related Stock
Appreciation Right shall automatically terminate.

5.3    Restricted Stock. Restricted Stock is Stock that is issued to a
Participant and is subject to such terms, conditions and restrictions as the
Committee deems appropriate, which may include, but are not limited to,
restrictions upon the sale, assignment, transfer or other disposition of the
Restricted Stock and the requirement of forfeiture of the Restricted Stock upon
termination of employment or service under certain specified conditions. The
Committee may provide for the lapse of any such term or condition or waive any
term or condition based on such factors or criteria as the Committee may
determine. Subject to the restrictions stated in this Section 5.3 and in the
applicable Award Agreement, the Participant shall have, with respect to Awards
of Restricted Stock, all of the rights of a stockholder of the Company,
including the right to vote the Restricted Stock and the right to receive any
cash or stock dividends on such Stock. The Company may require that the stock
certificates evidencing Restricted Stock granted hereunder be held in the
custody of the Company until the restrictions thereon shall have lapsed, and
that, as a condition of any award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such award.


8811
8

--------------------------------------------------------------------------------






5.4    Performance Awards. Performance Awards may be granted under this Plan
from time to time based on such terms and conditions as the Committee deems
appropriate provided that such Awards shall not be inconsistent with the terms
and purposes of this Plan. Performance Awards are Awards which are contingent
upon the performance of all or a portion of the Company and/or its subsidiaries
and/or which are contingent upon the individual performance of a Participant.
Performance Awards may be in the form of performance units, performance shares
and such other forms of Performance Awards as the Committee shall determine. The
Committee shall determine the performance measurements and criteria for such
Performance Awards. The Company may require that the stock certificates
evidencing Performance Awards granted hereunder be held in the custody of the
Company until the restrictions thereon shall have lapsed, and that, as a
condition of any award of Performance Awards, the Participant shall have
delivered a stock power, endorsed in blank, relating to the Stock covered by
such award.

5.5    Other Awards. The Committee may from time to time grant to its
Non-Officer Directors and other Participants shares of Stock, other Stock-based
and non-Stock-based Awards under the Plan, including without limitation those
Awards pursuant to which shares of Stock are or may in the future be acquired,
such as restricted stock units, Awards denominated in Stock, securities
convertible into Stock, phantom securities, dividend equivalents and cash. The
Committee shall determine the terms and conditions of such other Stock,
Stock-based and non-Stock-based Awards provided that such Awards shall not be
inconsistent with the terms and purposes of this Plan.

Section 6    

AWARD AGREEMENTS
Each Award under this Plan shall be evidenced by an Award Agreement setting
forth the number of shares of Stock or other securities, and such other terms
and conditions applicable to the Award (and not inconsistent with this Plan) as
are determined by the Committee.

6.1    Terms of Award Agreements. Award Agreements may include the following
terms:
(a)    Term. The term of each Award (as determined by the Committee); provided
that, no Award shall be exercisable more than ten years after the date such
Award is granted.
(b)    Exercise Price. The exercise price per share of Stock purchasable under
an Award (as determined by the Committee in its sole discretion at the time of
grant); provided that, the exercise price shall not be less than the par value
of the Stock provided, further, that Awards intended to be exempt from
application of Section 409A of the Code under Section 1.409A-1(b)(5)(A) shall
not be less than 100% of the Fair Market Value of the Stock on such date.


9911
9

--------------------------------------------------------------------------------





(c)    Exercisability. Provisions regarding the exercisability of Awards (which
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee at or after grant).
(d)    Method of Exercise. Provisions describing the method of exercising
Awards.
(e)    Delivery. Provisions regarding the timing of the delivery of Stock
subject to Awards. The Award Agreements may provide that such delivery will be
delayed to the extent required to avoid the imposition of a tax under Section
409A of the Code.
(f)    Termination of Employment or Service. Provisions describing the treatment
of an Award in the event of Disability, death or other termination of a
Participant's employment or service with the Company, including but not limited
to, terms relating to the vesting, time for exercise, forfeiture and
cancellation of an Award in such circumstances.
(g)    Rights as Stockholder. A provision that a Participant shall have no
rights as a stockholder with respect to any securities covered by an Award until
the date the Participant becomes the holder of record. Except as provided in
Section 3.3 hereof, no adjustment shall be made for dividends or other rights,
unless the Award Agreement specifically requires such adjustment, in which case,
grants of dividend equivalents or similar rights shall not be considered to be a
grant of any other stockholder right.
(h)    Nontransferability. A provision that except under the laws of descent and
distribution or as otherwise permitted by the Committee, in its sole discretion,
the Participant shall not be permitted to sell, transfer, pledge or assign any
Award, and all Awards shall be exercisable, during the Participant's lifetime,
only by the Participant; provided, however, that the Participant shall be
permitted to transfer one or more Stock Options to a trust controlled by the
Participant during the Participant's lifetime for estate planning purposes.
(i)    Other Terms. Such other terms as are necessary and appropriate to
effectuate an Award to the Participant, including but not limited to, (1)
vesting provisions, (2) deferral elections, (3) any requirements for continued
employment or service with the Company, (4) any requirement to execute a general
release of claims in a form acceptable to the Company prior to the lapse of any
restrictions or conditions on such Award or such Award becoming exercisable, (5)
any other restrictions or conditions (including performance requirements) on the
Award and the method by which restrictions or conditions lapse, (6) effect on
the Award of a Change in Control, (7) the right of the Company and such other
Persons as the Committee shall designate ("Designees") to repurchase from a
Participant, and such Participant's permitted transferees, all shares of Stock
issued or issuable to such Participant in connection with an Award in the event
of such Participant's termination of employment or service, (8) rights of first
refusal granted to the Company and Designees, if any, (9) holdback and other
registration right restrictions in the event of a public registration of any
equity securities of the Company and (10) any other terms and conditions which
the Committee shall deem necessary and desirable.


101011
10

--------------------------------------------------------------------------------






Section 7    

AMENDMENT AND TERMINATION
The Board may at any time and from time-to-time alter, amend, suspend, or
terminate the Plan in whole or in part; provided that, no amendment which
requires stockholder approval in order for the Plan to comply with a rule or
regulation deemed applicable by the Committee, shall be effective unless the
same shall be approved by the requisite vote of the stockholders of the Company
entitled to vote thereon. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Participant, without such
Participant's consent, under any Award theretofore granted under the Plan.

Section 8    

UNFUNDED STATUS OF PLAN
The Plan is intended to constitute an "unfunded" plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 9    

GENERAL PROVISIONS

9.1    Securities Laws Compliance. Shares of Stock shall not be issued pursuant
to the exercise of any Award granted hereunder unless the exercise of such Award
and the issuance and delivery of such shares of Stock pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended (the "Securities Act"), the Exchange Act and
the requirements of any stock exchange upon which the Stock may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

9.2    Certificate Legends. The Committee may require each Person purchasing
shares pursuant to a Stock Option to represent to and agree with the Company in
writing that such Person is acquiring the Stock subject thereto without a view
to distribution thereof. The certificates for such Stock may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

9.3    Transfer Restrictions. All certificates for shares of Stock delivered
under the Plan shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Commission, any stock exchange upon which the
Stock is then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

9.4    Company Actions; No Right to Employment. Nothing contained in the Plan
shall prevent the Board from adopting other or additional compensation
arrangements,


111111
11

--------------------------------------------------------------------------------





subject to stockholder approval if such approval is necessary and desirable; and
such arrangements may be either generally applicable or applicable only in
specific cases. The adoption of the Plan shall not confer upon any employee,
consultant, service provider or advisor of the Company any right to continued
employment or service with the Company, as the case may be, nor shall it
interfere in any way with the right of the Company to terminate the employment
or service of any of its employees, consultants or advisors at any time.

9.5    Section 409A of the Code. The intent of the parties is that payments and
benefits under the Plan be exempt from, or comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and be administered to be in compliance
therewith. Any payments described in the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Participant's termination of employment shall instead
be paid on the first business day after the date that is six (6) months
following the Participant's separation from service (or upon the Participant's
death, if earlier). In addition, for purposes of the Plan, each amount to be
paid or benefit to be provided to the Participant pursuant to the Plan, which
constitute deferred compensation subject to Section 409A of the Code, shall be
construed as a separate identified payment for purposes of Section 409A of the
Code.

9.6    Payment of Taxes. Each Participant shall, no later than the date as of
which the value of an Award first becomes includible in the gross income of the
Participant for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Award. The obligations of the Company under the Plan shall be conditional on
the making of such payments or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

9.7    Governing Law. The Plan shall be governed by the and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law of such state.

Section 10    

EFFECTIVE DATE OF PLAN
The Plan, as an amendment and restatement of the Prior Plan, became effective on
February 26, 2020 (the "Effective Date").

Section 11    

TERM OF PLAN


121211
12

--------------------------------------------------------------------------------





No Award shall be granted pursuant to the Plan on or after February 3, 2024, but
Awards theretofore granted may extend beyond that date.


131311
13